Judge Greene
dissenting.
I do not agree with the majority that the plaintiffs’ injuries arose out of and were sustained in the course of their employment with Perdue. The plaintiffs had left their employment with Perdue and *670were going home. The road on which they were traveling at the time of the collision was a state public road which was not controlled or maintained by Perdue.
The general rule is that injuries sustained by employees travelling to and from work do not arise in the course of employment. Barham v. Food World, 300 N.C. 329, 332, 266 S.E.2d 676, 678, reh’g denied, 300 N.C. 562, 270 S.E.2d 105 (1980). Our courts have recognized an exception to this general rule providing that injuries sustained by an employee “going to and from work” do arise in the course of the employment if those injuries are sustained while on the employer’s premises. Id. at 332, 266 S.E.2d at 679. Our courts have specifically held that the “premises” exception applies only if the place where the injuries were sustained was either owned, maintained, or controlled by the employer. Royster v. Culp, Inc., 343 N.C. 279, 282, 470 S.E.2d 30, 31 (1996); Jennings v. Backyard Burgers of Asheville, 123 N.C. App. 129, 131, 472 S.E.2d 205, 207-08 (1996). This is so even if the accident occurs at a place the employee is required to traverse in order to access his actual place of employment. Royster, 343 N.C. at 281, 470 S.E.2d at 31 (injuries sustained by employee crossing non-owned street to access workplace from parking lot where employee was required to park not within scope of premises exception).
In this case there is no evidence that Perdue owned, maintained or controlled the road on which the accident occurred. I would therefore hold that the plaintiffs were not in the course and scope of their employment with Perdue at the time of the accident and that the trial court had subject matter jurisdiction over this case. Furthermore, because I believe the evidence presented by the plaintiffs, when considered in the light most favorable to the plaintiffs, justify submitting this case to the jury, I would reverse the entry of directed verdict for the defendants and remand for trial.